DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 3/17/22.  Claims 1, 8, 15, and 21 have been amended. Claims 2, 3, 6, 9, 10, 13, 16, 17, 19, 20, and 22-24 are cancelled.  Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 21 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A computer system implemented method comprising:
 obtaining, at the computer system from multiple other computer systems via a computer network, a first set of prescription records for a first prescriber, wherein the first set of prescription records is a subset of a second set of prescription records for a plurality of prescribers in a network of prescribers, the second set of prescription records being stored in the multiple other computer systems, and wherein the network of prescribers comprises prescribers that provide treatment of a disease state within a geographic region according to a treatment protocol specified by the network of prescribers; 
generating, by one or more processors of the computer system, a reference for each record of the first set of prescription records, wherein each reference is indicative of data contained in the respective record of the first set of prescription records and identifies a prescriber identifier and the disease state; 
storing, by the one or more processors, the generated references for the records of the first set of prescription records in a database of the computer system; 
determining, by one or more processors, a first prescription pattern describing a historical treatment of the disease state within the geographic region by the first prescriber, wherein the first prescription pattern is based on a first set of treatment preferences with respect to a treatment protocol; 
determining, by the one or more processors, a set of prescription patterns describing a historical treatment of the disease state within the geographic region by other prescribers in the network of prescribers that are not the first prescriber, wherein the set of prescription patterns is based on a second set of treatment preferences corresponding to the other prescribers with respect to the treatment protocol; 
generating a model representing a preferred prescriber course of care for a future treatment of the disease state within the geographic region by the network of prescribers, wherein the model is based on the first set of treatment preferences and the second set of treatment preferences;
identifying, by the one or more processors, based on accessing one or more of the references generated for the first set of prescription records stored in the database, one or more prescription records included in the first set of prescription records that deviate from the preferred prescriber course of care represented by the model; and 
providing, by the one or more processors and for output on a user interface, an indication of the one or more prescription records that deviate from the preferred prescriber course of care.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because obtaining records, generating a reference for each record, making determinations, generating a model, identifying information, and providing data amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human could obtain prescription records, determine patterns, identify prescription records that deviate, and provide an indication in their mind. The human could also generate references and a model using pen and paper.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 1, 8, and 15 as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting computer systems, a computer network, one or more processors, a database, user interface, one or more computers, one or more storage devices, and 
This judicial exception is not integrated into a practical application. In particular, the computer systems, computer network, one or more processors, database, user interface, one or more computers, one or more storage devices, and non-transitory computer-readable medium are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of obtaining data, determining data, accessing data, generating data, storing data, identifying data, and providing data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that 
Claims 4, 5, 7, 11, 12, 14, 18, and 21 are ultimately dependent from Claim(s) 1, 8, and 15 and include all the limitations of Claim(s) 1, 8, and 15. Therefore, claim(s) 4, 5, 7, 11, 12, 14, 18, and 21 recite the same abstract idea. Claims 4, 5, 7, 11, 12, 14, 18, and 21 describe further limitations regarding receiving transaction messages, types of longitudinal data, generating/assigning an identifier, and generating/storing datasets. These are all just further describing the abstract idea recited in claims 1, 8, and 15, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to obtaining records from computer systems via a computer network, records being stored in the multiple other computer systems, and storing data in a database, all of which the Examiner submits merely add insignificant extra-solution activity to the e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, electronic recordkeeping, and storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 21 are ineligible under 35 USC §101.

Claim Objections
Claim 15 is objected to because of the following informalities:  change “based accessing” to “based on accessing” in the “identifying…” step.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the unique identifiers" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the prescriber" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al. (US 2003/0167189 A1) in view of Sudharsan et al. (US 2015/0006192 A1), and further in view of Docherty et al. (US 2002/0143579 A1).
(A) Referring to claim 1, Lutgen discloses a computer system implemented method comprising (para. 23 of Lutgen):
wherein the network of prescribers comprises prescribers that provide treatment of a disease state within a geographic region according to a treatment protocol specified by the network of prescribers and determining, by one or more processors, a first prescription pattern describing a 
whereinApplication No. : 14/669,152 the set of prescription patterns is based on a second set of treatment preferences corresponding to the other prescribers with respect to the treatment protocol (para. 16-19 of Lutgen; note the processing prescription and medical claims to generate a relationship between drugs and diseases);  
generating a model representing a preferred prescriber course of care for a future treatment of the disease state within the geographic region by the network of prescribers, wherein the model is based on the first set of treatment preferences and the second set of treatment preferences (para. 16-19 of Lutgen; note the processing prescription and medical claims to generate a relationship between drugs and diseases). 
Lutgen does not expressly disclose obtaining, at the computer system from multiple other computer systems via a computer network, a first set of prescription records for a first prescriber, wherein the first set of prescription records is a subset of a second set of prescription records for a plurality of prescribers in a network of prescribers, the second set of prescription records being stored in the multiple other computer systems; generating, by one or more processors of the computer system, a reference for each record of the first set of prescription records, wherein each reference is indicative of data contained in the respective record of the first set of prescription records and identifies a prescriber identifier and the disease state; storing, by the one or more processors, the generated references for the records of the first set of prescription records in a database of the computer system; determining, by the one or more processors, a set of prescription patterns describing a historical treatment of the disease state within the geographic region by other prescribers in the network of prescribers that are 
Sudharsan discloses determining, by the one or more processors, a set of prescription patterns describing a historical treatment of the disease state within the geographic region by other prescribers in the network of prescribers that are not the first prescriber (para. 35 & 49 of Sudharsan; The provider's decision may be recorded at step 120 and may be stored as historical data for use in subsequent recommendations. At step 122, the provider's recommendation may be presented to the user in any suitable manner). 
Docherty discloses obtaining, at the computer system from multiple other computer systems via a computer network, a first set of prescription records for a first prescriber, wherein the first set of prescription records is a subset of a second set of prescription records for a plurality of prescribers in a network of prescribers, the second set of prescription records being stored in the multiple other computer systems, and generating, by one or more processors of the computer system, a reference for each record of the first set of prescription records, wherein each reference is indicative of data contained in the respective record of the first set of prescription records and identifies a prescriber identifier and the disease state (para. 19, 21, 24, 43, 93, 95, 104 of Docherty; note the analysis of a doctor's prescription practices; that the system can optionally scan a drug preference database, maintained, for example, by a managed care organization, HMO, or prescription benefits management company, and the selected patient's history record for an evaluation of the merits of the selected drug for treating the condition. A message, advising the physician that the selected drug is not a first line drug 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Sudharsan and Docherty within Lutgen.  The motivation for doing so would have been for increasing healthcare provider productivity, accurately assessing a patient, and providing patient treatment consistent with the healthcare provider's treatment style and/or decision-making characteristics (para. 4 of Sudharsan) and so that information is  collected and analyzed with respect to established expert best practice guidelines (abstract of Docherty).
(B) Claim 8 differs from claim 1 by reciting “A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by one or more computers, 
	The remainder of claim 8 repeats substantially the same limitations as claim 1, and is therefore rejected for the same reasons given above.
(C) Claim 15 differs from claim 1 by reciting “A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers of a computer system which, upon such execution, cause the one or more computers to perform operations comprising” (see Fig. 1 and para. 23 of Lutgen).
The remainder of claim 15 repeats substantially the same limitations as claim 1, and is therefore rejected for the same reasons given above.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al. (US 2003/0167189 A1) in view of Sudharsan et al. (US 2015/0006192 A1), in view of Docherty et al. (US 2002/0143579 A1), and further in view of Seare et al. (US 2006/0293922 A1).
(A) Referring to claim 21, Lutgen, Sudharsan, and Docherty do not disclose generating a respective prescriber identifier for each of multiple prescribers included in the network of prescribers; assigning a particular one of the prescriber identifiers to a set of database records associated with the network of prescribers; generating, for each of the unique identifiers, a respective integrated dataset that includes corresponding database records associated with the prescriber included in the network of prescribers; and storing the integrated datasets within the database.
Seare discloses: generating a respective prescriber identifier for each of multiple prescribers included in the network of prescribers; assigning a particular one of the prescriber identifiers to a set of database records associated with the network of prescribers; generating, for each of the unique identifiers, a respective integrated dataset that includes corresponding database records associated 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Seare within Lutgen, Sudharsan, and Docherty.  The motivation for doing so would have been to improve the analysis (para. 3 of Seare).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al. (US 2003/0167189 A1) in view of Sudharsan et al. (US 2015/0006192 A1), in view of Docherty et al. (US 2002/0143579 A1), and further in view of Ziegele et al. (US 2004/0260599 A1).
(A) Referring to claims 5 and 12, Lutgen, Sudharsan, and Docherty do not disclose receiving a transaction message with pharmaceutical wholesale product data for the geographic region.
Ziegele discloses receiving a transaction message with pharmaceutical wholesale product data for the geographic region (para. 18-24 and para. 39-41 of Ziegele).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Ziegele within Lutgen, Sudharsan, and Docherty.  The motivation for doing so would have been to project pharmaceutical product sales (para. 19 of Ziegele).

Claims 4, 7, 11, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al. (US 2003/0167189 A1) in view of Sudharsan et al. (US 2015/0006192 A1), in view of Docherty et al. (US 2002/0143579 A1), and further in view of Bertha et al. (US 2013/0144637 A1).
(A) Referring to claims 4, 11, and 18, Lutgen, Sudharsan, and Docherty do not expressly disclose receiving, on a periodic basis, transaction messages that include patient level longitudinal data for a first time period for the geographic region.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Bertha within Lutgen, Sudharsan, and Docherty.  The motivation for doing so would have been to provide appropriate notification to patients (para. 66 of Bertha).
(B) Referring to claims 7 and 14, Lutgen, Sudharsan, and Docherty do not expressly disclose the patient level longitudinal data includes data specific to a state, county, or zip code associated with the geographic region.
	Bertha discloses the patient level longitudinal data includes data specific to a state, county, or zip code associated with the geographic region (para. 61-66 of Bertha).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Bertha within Lutgen, Sudharsan, and Docherty.  The motivation for doing so would have been to provide appropriate notification to patients (para. 66 of Bertha).


 Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 2/3/22.
(1) Applicant requests the 101 rejection be withdrawn.
(2) Applicant argues that neither Lutgen, Sudharsan, nor Docherty discloses or makes obvious the limitations of claim 1.

(A) As per the first argument, see modified 101 rejection above. Regarding the additional limitations directed to obtaining records from computer systems via a computer network, records being stored in the multiple other computer systems, and storing data in a database, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, electronic recordkeeping, and storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  Also, please note that Applicant argues features that have not been claimed (e.g., prescriptions from the past 30 years, analyzing large data sources, pre-processing, etc.)
(B) As per the second argument, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. See modified 103 rejection above with explanation of the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686